Citation Nr: 1522594	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  13-22 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for a dental disorder, for purposes of VA compensation.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from November 2009 to April 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  

The Veteran testified before the undersigned at a hearing held in December 2014.  A transcript of the hearing is of record.  

In December 2014, the Veteran submitted additional evidence accompanied by a waiver of initial RO consideration.  

A claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  As this matter stems from an adverse RO determination that denied service connection for a dental disorder for compensation purposes only, the appeal is limited to this particular issue.   

The issue of entitlement to VA outpatient dental treatment has been raised by the record in the December 2014 hearing transcript, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The Veteran did not suffer an in-service combat wound or dental trauma, or disease such as osteomyelitis, which resulted in any loss of teeth or bone. 



CONCLUSION OF LAW

The criteria for service connection for a dental disorder, for the purposes of compensation, have not been met.  38 U.S.C.A §§ 101(2), 1110, 1712, 5303 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  A standard December 2011 letter satisfied the duty to notify provisions.

The Veteran's service dental treatment records and post-service VA and private dental records treatment have been obtained.  

The Veteran has not been afforded VA examination in regard to service connection for a dental disorder, but such an examination is not required as there is no evidence of a qualifying disability for which service connection can be considered.  Accordingly, a VA examination and opinion for is not required.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79(2006); see also Waters v. Shinseki, 601 F.3d 1274, 1278(Fed. Cir. 2010).  VA's duty to assist has also been met.

The Veteran had the opportunity to present evidence and argument in support of his claim at a Board hearing held in December 2014.  The RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2).  At the December 2014 hearing, the VLJ identified the issue for which benefits are sought.  The VLJ also sought to identify pertinent evidence not currently associated with the claims file.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Importantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran is required to comply with the duty to assist. 

Analysis

The Veteran seeks service connection for a dental disorder, claimed as deteriorating lower right jaw with loss of teeth, which he believes is a residual of dental treatment in service.

Although service connection may generally be established for a disability resulting from disease or injury incurred in or aggravated by active service (38 U.S.C.A. § 1110; 38 C.F.R. § 3.303), an exception to the general rule is applicable to dental disabilities.  Compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150 (2014). 

Service connection may be awarded for missing teeth due to dental trauma or bone loss in service.  The law and regulations also provide that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are considered non-disabling conditions and may be considered service-connected solely for the purpose of determining entitlement to VA dental examination or outpatient dental treatment.  See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161 (emphasis added); see also Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  The term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a veteran's active service.  See 38 C.F.R. § 3.306(b)(1) (2014); VAOGCPREC 5-97.

Dental disabilities which may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes (DCs) 9900-9916.

To establish entitlement to service connection for loss of a tooth, the Veteran must have sustained a combat wound or other in-service trauma.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381(b).  The significance of finding that a dental condition is due to in- service trauma is that a Veteran will be eligible for VA outpatient dental treatment, without being subject to the usual restrictions of a timely application and one-time treatment.  38 C.F.R. § 17.161(c).   

Dental records pertaining to the Veteran's Reserve service show he was observed to have poor oral hygiene, dentition in poor repair, and deep caries in several teeth.  He underwent dental work for impacted teeth and for periodontal disease.  In November 2008, he underwent surgical removal of tooth #29, which was erupted.  He also had carous, non-restorable teeth # 14, 18, 30 and 31 removed that same month.  

An initial dental examination in March 2009 (for purposes of enlistment into active duty) revealed that the Veteran was missing dentition.  Another dental record dated in April 2009 showed the Veteran was missing teeth #1, 14, 16-18, 29, and 32.  In April 2010, while the Veteran was on active duty, he received surgical implants for teeth # 14, 29, and 30.  That same month, he also underwent surgical extraction of tooth # 2.  

Following active service, additional Reserve dental records reflect that in June 2011, the Veteran underwent surgery to remove infected bone in the area of tooth #2.  There is no indication of any work involving the maxilla or mandible.  

Post-service VA treatment records show a complaint of jaw pain in September 2011, with the diagnosis of toothache provided.  Private treatment records from Alaska Dental Group, P.C. (Providence Hospital), dated between January and February 2013, show the Veteran received dental cleaning, as he had not seen a dentist since a few years ago, when in the Reserves.  The notes also indicate that he expressed a desire to have the dental implants at teeth #14, 29, and 30 replaced.  There is no notation of osteomyelitis in these records.  

The in-service dental records do not reflect any evidence of tooth loss due to dental trauma or disease, other than periodontal disease.  The treatment that the Veteran received while on active service for caries and impacted teeth, to include surgical removal of teeth and the initial placement of dental implants at teeth # 14, 29, and 30, constituted dental treatment and is not considered a dental disability due to in-service trauma for VA compensation purposes.  See 38 C.F.R. § 3.306(b)(1); VAOGCPREC 5-97.  

The post-service record is also absent competent evidence showing the Veteran's current missing teeth are due to in-service dental trauma or disease such as osteomyelitis.  38 C.F.R. §§ 3.303(d), 3.310, 3.381 (2014).  


Accordingly, the Board finds that service connection for a dental disorder, for the purposes of VA compensation, is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a dental disorder, for the purposes of VA compensation, is denied.





____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


